IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,705


EX PARTE RODNEY CORDELL EDWARDS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 28048CR IN THE 40TH DISTRICT COURT

FROM ELLIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation and sentenced to thirty years' imprisonment. The Tenth Court of Appeals affirmed his
conviction. Edwards v. State, No. 10-04-00195-CR (Tex. App.-Waco Aug. 3, 2005, no pet.).  
	Applicant contends, among other things, that appellate counsel did not advise him of his right
to petition for discretionary review pro se. We remanded this application to the trial court for
findings of fact and conclusions of law. Based on our own independent review of the record, we
conclude that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary
review of the judgment of the Tenth Court of Appeals in case number 10-04-00195-CR that affirmed
his conviction in cause number 28048CR from the 40th District Court of Ellis County. Applicant
shall file his petition for discretionary review with this Court within 30 days of the date on which
this Court's mandate issues. Applicant's remaining claims are dismissed. Ex parte Torres, 943
S.W.2d 469 (Tex. Crim. App. 1997).
Delivered: December 14, 2011
Do not publish